DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-12, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 4429512 to Pegon, Jr.
With respect to claims 1 and 17, Pegon discloses a divider system operable to divide a sequence of objects into a first series of objects and a second series of objects (see Fig. 5), the divider system comprising: a screw set including a first screw (see numeral 31 in Fig. 5 and col. 2, line 32)) and a second screw (see numeral 32 in Fig. 5 and col. 2, line 34); wherein the first and second screws are rotatably (col. 2, lines 29-
With respect to claims 11 and 18, Pegon teaches the first diverter (27) including a pivot arm 28 selectively pivotable between a first position 28 and a second position 28’ (see diverter 27 in Fig. 5 and col. 2, lines 27-29); and wherein the pivot arm 28 is configured to divert objects from the first screw to the second screw when in the second position (see Fig. 5 and the rejections in the above claims). 
With respect to claim 12, Pegon discloses a longitudinal axis defined by the channel; wherein in the second position, the pivot arm 28 is oblique to the longitudinal axis (see Fig. 5).

Allowable Subject Matter
Claims 2-10 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-16 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach or disclose a channel having a tilted surface.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905.  The examiner can normally be reached on M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651